MEMORANDUM**
Felix Claude Martin appeals pro se the district court’s denial of his motion to modify his sentence pursuant to 18 U.S.C. § 3582(c)(2). Because we cannot review the district court’s discretionary decision not to modify Martin’s sentence pursuant to § 3582(c)(2), we dismiss this appeal for lack of jurisdiction. See United States v. Lowe, 136 F.3d 1231, 1233 (9th Cir.1998).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.